 Case 4:19-cv-00093-WTM-CLR Document 54 Filed 08/18/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


NICHOLAS S. BACON,


        Plaintiff,

V.                                                 CASE NO. CV419-093


DAVID EDWARDS, SGT. BARBER,
OFFICER LARRYMAN, OFFICER
DRIGGERS, OFFICER MCCELLOND,
and LIBERTY COUNTY JAIL,
Transportation Department,

        Defendants.




                                ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation       {Doc.   51),     to   which    objections    have       been

filed    (Doc.   53).   After   a     careful    de   novo    review   of    the

record in this case, the Court concludes that Plaintiff's

objections are without merit. Accordingly, the report and

recommendation       is ADOPTED     as the      Court's    opinion     in   this

case. As a result. Defendants' Motion for Judgment on the

Pleadings (Doc. 47) is GRANTED and Plaintiff's complaint is

DISMISSED as unexhausted. Defendants' Motion to Stay (Doc.

48),    Defendants'     Motion for      Extension     of   Time   (Doc.      49),

and    Plaintiff's    Motion    for    Production     of     Documents      (Doc.
 Case 4:19-cv-00093-WTM-CLR Document 54 Filed 08/18/20 Page 2 of 2




50) are DISMISSED AS MOOT. The Clerk of Court is DIRECTED

to close this case.


     SO ORDERED this /^"day of August 2020.


                                                :E,
                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
